DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 5, 6 and 9-15) in the reply filed on 2-1-22 is acknowledged.  The traversal is on the ground(s) that there is no undue burden for the Examiner to consider all claims in a single application.  This is not found persuasive because applicant only asserts there is no undue burden but provides no reason why this is so and how the Examiner’s stated rationale does not create an undue burden.  To the contrary the restriction (on pg. 3) specifically states that a text search requiring to find both dual top surface spacers as well as dual sidewall spacers is what creates the undue burden.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1 and 9 (and by dependency claims 2-8 and 10-15) recites the limitation "the passivation layer."  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 2006/0166402) in view of Yuzawa (US 2011/0169161) and further in view of Huang (US 2003/0235980).
[claim 1] Lim discloses a semiconductor device (fig. 14, [0002]), comprising: a bonding pad (44, fig. 14) disposed over a semiconductor substrate (10, fig. 14, [0018]); a first spacer (52’, fig. 14) disposed over a top surface of the bonding pad; a second spacer (48’, fig. 14) disposed over a sidewall of the bonding pad; a dielectric layer (12, fig. 14) between the bonding pad and the semiconductor substrate; and a conductive bump (56, fig. 14, [0033]) disposed over the first passivation layer (e.g. 20, fig. 14).  Lim, however, does not expressly disclose that the dielectric layer is a silicon-rich oxide dielectric layer or that the conductive bump is electrically connected to source/drain region in the 
Yuzawa discloses a semiconductor device wherein the conductive bump (80, fig. 1) is electrically connected to source/drain region (e.g. 36, fig. 1 [0071]) in the semiconductor substrate (10, fig. 1) through the bonding pad (62, fig. 1).
It would have been obvious to one of ordinary skill in the art prior to the date of filing to have electrically connect Lim’s bump to a source/drain to apply the invention of Lim to specific applications (e.g. source/drains of transistors).
Huang discloses a semiconductor device wherein the dielectric (e.g. 18 or 22, fig. 1-2) is a silicon-rich oxide dielectric layer [0002][0072].
It would have been obvious to one of ordinary skill in the art before the time of filing to have made a silicon rich oxide liner above the IMDs of Lim (e.g. 12, fig. 14) in order to block moisture ([0072] of Huang).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 2006/0166402) in view of Yuzawa (US 2011/0169161) and further in view of Huang (US 2003/0235980).
[claim 9] A semiconductor device (fig. 14, [0002]), comprising: a bonding pad (44, fig. 14) disposed over a semiconductor substrate (10, fig. 14, [0018]); a first spacer (right 52’, fig. 14) disposed over a top surface of the bonding pad; a second spacer (left 48’, fig. 14) disposed over a sidewall of the bonding pad; a third spacer (52’ left, fig. 14 is at a higher level than 48’ left hence the third spacer is over the second spacer) disposed over the second spacer; a first 
Yuzawa discloses a semiconductor device wherein the conductive bump (80, fig. 1) is electrically connected to source/drain region (e.g. 36, fig. 1 [0071]) in the semiconductor substrate (10, fig. 1) through the bonding pad (62, fig. 1).
It would have been obvious to one of ordinary skill in the art prior to the date of filing to have electrically connect Lim’s bump to a source/drain to apply the invention of Lim to specific applications (e.g. source/drains of transistors).
Huang discloses a semiconductor device wherein the dielectric (e.g. 18 or 22, fig. 1-2) is a silicon-rich oxide dielectric layer [0002][0072].
It would have been obvious to one of ordinary skill in the art before the time of filing to have made a silicon rich oxide liner above the IMDs of Lim (e.g. 12, fig. 14) in order to block moisture ([0072] of Huang).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 17/572,793 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are merely broader versions of the copending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Note that claim 3 which is bolded below is being rejected under a provisional statutory double patenting rejection because the combination of limitations in the claim tree of claims 1-3 is the same as the copending claim 1.
Pending Claim vs. Copending Claim (17/572,793)
Comment
1. A semiconductor device, comprising: a bonding pad disposed over a semiconductor substrate; a first spacer disposed over a top surface of the bonding pad; ; a dielectric liner disposed between the first spacer and the bonding pad; and a first passivation layer covering the second spacer; wherein the dielectric liner is L-shaped, and the first spacer is separated from the bonding pad by the dielectric liner.

2. The semiconductor device of claim 1, further comprising: a dielectric liner disposed between the first spacer and the bonding pad; and  15a first passivation layer covering the second spacer.
Pending claim 2 limitations are present in copending claim 1.
3. The semiconductor device of claim 2, wherein the dielectric liner is L-shaped, and the first spacer is separated from the bonding pad by the dielectric liner.
Pending claim 3 limitations are present in copending claim 1.
4. The semiconductor device of claim 2, further comprising:  20a barrier layer disposed between the bonding pad and the dielectric layer, wherein the second spacer is in direct contact with the barrier layer and the dielectric layer.
Pending claim 4 is a broader version of copending claim 2.
5. The semiconductor device of claim 2, further comprising: an anti-reflection coating layer disposed over the bonding pad; and a third spacer disposed over the second spacer and in direct contact with the anti-reflection coating layer, wherein the anti-reflection coating layer and the third spacer are covered by the first passivation layer.
Pending claim 5 is a broader version of copending claim 3.
6. The semiconductor device of claim 5, wherein a bottommost surface of the third spacer is level with or higher than a bottommost surface of the second spacer.
Pending claim 6 is a broader version of copending claim 4.
7. The semiconductor device of claim 2, further comprising: a second passivation layer between the first passivation layer and the bonding pad, wherein the second spacer is covered by the second passivation layer, and a portion of the conductive bump is surrounded by the first passivation layer and the second passivation layer.
Pending claim 7 is a broader version of copending claim 5.
8. The semiconductor device of claim 2, further comprising: a conductive via between the bonding pad and the S/D 



A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 3 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 17/572,793 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAR MOVVA/Primary Examiner, Art Unit 2898